Citation Nr: 1641374	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal.  

2.  Entitlement to an initial compensable rating for right hand scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran had active military service from May 2008 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file rests with the RO in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks initial compensable ratings for his service-connected chronic right hand strain and right hand scar.  He was last afforded a VA examination of his right hand in June 2009 (with November 2009 addendum), at which time the issue was entitlement to service connection.  In his October 2010 notice of disagreement, the Veteran reported that his right hand disability was manifested by loss of strength, bothersome scar tissue, scar tenderness and loss of flexion.  Similarly, in his May 2014 substantive appeal the Veteran stated that his right hand "has been getting worse."  In addition, it is requested in the August 2016 Appellant's Brief that, if the appeal cannot be granted, it be remanded for a new examination as the Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the Veteran's claim.  Given the long passage of time since the June 2009 examination and the suggestion of increased severity, another VA examination should be conducted to determine the current status of the Veteran's service-connected right hand disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Records of ongoing VA and private treatment for right hand complaints may contain pertinent information (VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After completion of the foregoing, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected chronic right hand strain and right hand scar, to include retrospectively.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a.  Please note the Veteran's dominant hand and describe the current nature and severity of the chronic right hand strain secondary to trauma over the third metacarpal bone, status post-surgical repair with possible bone excision to third metacarpal, and classify whether the disability is slight, moderate, moderately severe or severe.

b.  All pertinent symptomatology for Group VIII muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, ankylosis of the fingers, impairment of coordination, uncertainty of movement and strength, should be noted, along with a complete description of symptomatology and functional limitation.

c.  Please conduct range of motion testing of the right (and left) hand, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

d.  Please perform an examination of the service-connected right hand scar, identifying all functional deficits caused by that scarring.  It should be noted whether any scars found are painful or ulcerated.  The size of the scar(s) found should also be identified.

e.  Finally, to the extent possible, please also provide a retrospective opinion addressing the functional impairment as a result of the chronic right hand strain and right hand scar since the Veteran's November 2008 separation from service.  

In provided the requested opinions, the examiner is requested to consider and discuss as necessary the Veteran's complaints of loss of strength, bothersome scar tissue, scar tenderness and loss of flexion noted on his October 2010 notice of disagreement.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completion of the foregoing, review the record and readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

